Citation Nr: 9907817	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-29 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for malignant melanoma, 
abdomen.

2.  Entitlement to service connection for residuals of 
fracture, left humerus, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a compensable evaluation for residuals of 
fracture, left patella.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to August 
1991.  This appeal arises from a July 1997 rating decision of 
the Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).


REMAND

The service medical records show that the veteran injured his 
left humerus and left knee in October 1990.  Service 
connection was granted in July 1997 for status post closed 
fracture, left humerus, with a 20 percent evaluation assigned 
from April 1997, and for residuals, status post left patella 
fracture, with a noncompensable evaluation assigned from 
April 1997.  The veteran contends that he is entitled to 
higher evaluations.

The veteran's left humerus disability is evaluated under code 
5202.  The veteran is right handed.  The current evaluation 
contemplates recurrent dislocation at the scapulohumeral 
joint, with frequent episodes and guarding of all arm 
movements, for the left (minor) upper extremity.  A higher 
evaluation would require a showing of fibrous union, 
nonunion, or loss of the head of the humerus.  38 C.F.R. Part 
4, Diagnostic Code 5202 (1998).  A higher evaluation could 
also be assigned if the evidence demonstrated limitation of 
arm motion to 25 degrees from the side.  38 C.F.R. Part 4, 
Diagnostic Code 5201 (1998).

A VA examination was conducted in May 1997.  The veteran 
reported that his left arm was shorter than his right, and 
that he experience dull pain in the arm all the time.  On 
examination, there was no swelling or false motion of the 
left arm.  There was a four by 1.5 by 2.5 centimeter triceps 
protrusion of the left upper arm.  There was angulation, and 
a 3.2 centimeter shortening of the left humerus.  The 
diagnosis was post humeral fracture of the left arm with 
shortening and triceps muscle herniation.  

The veteran has testified that his left arm motion is 
restricted.  The examiner did not measure the range of left 
arm motion, nor comment on the functional loss associated 
with the left humerus disability. 

The veteran has contended that his service connected knee 
disorder requires the use of a knee brace, and should be 
compensably rated.  Review of the record shows that the only 
VA examination of record was conducted in May 1997.  That 
report did not include comments on the functional loss 
associated with the left knee disability.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. 
§§ 4.40, 4.45 (1998) were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board has to consider the "function loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (1997), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  The factors involved in evaluating, 
and rating, disabilities of the joints include:  weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1998).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

The above Court decision, when considered in light of the VA 
examination findings, makes it necessary for the veteran to 
undergo a VA orthopedic examination for assessment of the 
functional loss associated with the service connected left 
humerus and left knee disabilities.

The veteran contends that he was treated for malignant 
melanoma of the abdomen in approximately 1993.  He reported 
that the malignancy developed from a mole which had present 
for a period of years.  The private medical reports of the 
treatment and surgery for the veteran's melanoma are not of 
record.  The Board is of the opinion that such records must 
be obtained in order to properly evaluate the claim for 
service connection for malignant melanoma.  When the records 
are obtained, they should be reviewed by a VA dermatologist.  
The dermatologist must provide an opinion as to the probable 
time of onset of the malignant melanoma.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).  In view of the foregoing, the 
case is remanded to the RO for the following:

1.  After obtaining all necessary 
releases, the RO should obtain private 
medical records of the veteran's treatment 
and surgery for malignant melanoma from 
Drs. Jimmy Creel and Michael Self in 
Birmingham, Alabama.  The complete records 
should be associated with the claims 
folder.

2.  Following the above, the entire claims 
folder, including the records obtained 
pursuant to the paragraph above, must be 
reviewed by a VA dermatologist.  The 
dermatologist is requested to provide an 
opinion as to the likely onset of the 
veteran's malignant melanoma, including 
the likelihood that it was present during 
his period of service from January 1989 to 
August 1991.  The dermatologist's report 
should include a complete rationale for 
all opinions expressed with as much detail 
as possible.  

3.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the nature and extent of his 
left knee and left humerus pathology.  
The entire claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The examination report 
should contain detailed accounts of all 
manifestations of joint pathology found 
to be present.  All necessary tests, 
including X-ray studies of the left knee 
and left humerus, should be conducted and 
the examiner should review the results of 
the testing prior to completion of the 
report.  Range of left arm, shoulder and 
leg motion must be measured.  Special 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, instability and weakness.  The 
examination report should include 
descriptions of the effect, if any, of 
the veteran's pain on the function and 
movement of the left knee and left 
humerus.  The report of examination 
should include complete rationale for the 
conclusions reached.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If an examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

If any of the benefits sought on appeal remain denied, a 
supplemental statement of the case should be furnished to the 
veteran and his representative.  They should be afforded a 
reasonable period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 6 -


